                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

HARVEY PORTNOY,

       Plaintiff,

v.                                                                Case No: 5:19-cv-407-Oc-30PRL

SAFEGUARD PROPERTIES, LLC and
GREEN TREE SERVICING,

       Defendants.


                                              ORDER
       This matter is before the Court on Defendant Safeguard Properties, LLC’s motion to

compel pro se Plaintiff’s compliance with Court order regarding change of address and to

participate in framing a discovery plan. (Doc. 23). Since Plaintiff’s initiation of this case in August

2019, several of the Court’s orders have been returned by mail as “return to sender” with no

forwarding address provided. Defendant also asserts that it has tried to contact Plaintiff via U.S.

First Class mail, email, and by phone in order to discuss a discovery plan. (Doc. 23). The letters

and emails were returned as undeliverable and Defendant left voicemails at the phone number

provided by Plaintiff, but has not yet heard back. (Doc. 23).

       The Court previously ordered Plaintiff to advise the Court of any change in his mailing

address. (Doc. 4). If Plaintiff does not inform the Court of any such address changes, then the

Court will not be able to update its records and Plaintiff will not receive his copies of any Orders,

Notices, or other documents entered by the Court. Plaintiff was previously warned that failure to

inform the Court of an address change would be deemed to be a failure to prosecute this case and

may result in the dismissal of this case. (Doc. 4).
       Accordingly, Defendant’s motion to compel is granted to the extent that Plaintiff shall

update his address and participate in the framing of a discovery plan. Plaintiff is directed to file a

Notice of Change of Address with the Court on or before March 9, 2020. Failure to comply with

this Order will be deemed a failure to prosecute and may result in a dismissal of this case. Plaintiff

shall also participate in the framing of a discovery plan with Defendant’s counsel.

       DONE and ORDERED in Ocala, Florida on February 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 -2-
